DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed June 14, 2022 has been received and entered into the application file.  All arguments have been fully considered. Claims 1-8, 13, 23-26 and 38-40 are currently pending.  Claims 9-12, 14-22 and 27-37 are cancelled.  Claims 2-8, 13 and 23-26 are withdrawn.  Claims 1, 4, 8, 13 and 26 are currently amended.

Drawings
The corrected drawing sheets submitted June 14, 2022 are in compliance with 37 CFR 1.121(d). Therefore, the objection to the drawings is withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error.
It is noted that claim 1 recites the phrases “factor for epidermal growth (EGF)” and “basic factor of fibroblast growth (FGFb)”. It is noted EGF is synonymous with “epidermal growth factor” and basic factor of fibroblast growth (FGFb) should be spelled “basic fibroblast growth factor (bFGF)”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection(s) Withdrawn
RE: Rejection of Claims 1, 35 and 38-40 under 35 U.S.C. 103 as being unpatentable over Pereira, in view of Fong, as evidenced by ThermoFisher and Zheng:
It is first noted that claim 35 has been cancelled.
Applicant has amended claim 1 to now require the suitable culture medium in step a) comprises DMEM supplemented with epidermal growth factor, basic fibroblast growth factor, bovine fetal serum and antibiotics, and the suitable medium of step b) consists of DMEM with antibiotics.  
It is noted that Applicant’s amendment differs from the teaching of Pereira since Pereira employs PromoCell culture medium at step a) and does not comment on supplementing the culture medium with exogenous epidermal growth factor (EGF) and basic fibroblast growth factor (bFGF).  Thus, due to the claim amendment, the rejection of record has been withdrawn. However, Applicant’s amendment has necessitated a new ground of rejection as set forth below.

RE: Rejection of Claims 34, 36 and 37 under 35 U.S.C. 103 as being unpatentable over Pereira, in view of Fong, as evidenced by ThermoFisher and Zheng, and further in view of Gharibi:
It is noted claims 34, 36 and 37 have been cancelled.

New ground(s) of Rejection, necessitated by Amendment

Claims 1 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al (PLOS ONE, 9(11), pages 1-31, published November 25, 2014; previously cited) (“Pereira”), in view of Gharibi et al., (Stem Cells Translational Medicine 2012; 1:771-782, published online October 23, 2012; previously cited) (“Gharibi”) and Chen et al., (Cell Physiol Biochem 2015;37: 1830-1846; see PTO-892) (“Chen”), as evidenced by Zheng et al., (Biotechnol. Prog. 2006, 22, 1294-1300; previously cited) (“Zheng”).
It is initially noted that the method of claim 1 is directed to preparing a product comprising the conditioned medium from mesenchymal stem cells of Wharton’s jelly.  Although the preamble recites the phrase “to favor the cellular proliferation in vitro of cells from a cutaneous system”, this limitation is directed to the intended use of the conditioned medium produced by the method. The claim does not recite any steps regarding the in vitro proliferation of cells from a cutaneous system.
Regarding claim 1, Pereira is directed to methods for preparing mesenchymal stem cell (MSC) conditioned medium since the culture medium is enriched in growth factors that are useful as therapeutic agents, which reads on “A method for preparing a supplement” (Abstract; Introduction, page 2; Conclusion, page 26).
Pereira teaches the conditioned medium is obtained from Wharton’s jelly mesenchymal stem cells, wherein the Wharton’s jelly MSCs are cultured to 80% confluence in PromoCell medium supplemented with antibiotics (penicillin and streptomycin), glutamine and 10% fetal bovine serum (i.e. with growth factors). Thereafter, the MSCs are passaged to DMEM consisting of antibiotics (penicillin and streptomycin) under serum-free conditions. The MSC conditioned medium is collected from passage 4 cells (P4 hMSCs) (Materials and Methods, Preparation of hMSCs conditioned media (CM), pages 7-8).
Zheng evidences that fetal bovine serum (FBS) comprises high levels of growth factors (Abstract). Thus, Pereira’s disclosed FBS is considered to contain growth factors.
As to claim 1, step a), although Pereira’s method uses DMEM for preparing the conditioned medium, Pereira’s method differs from instant claim 1 in that the initial culturing to expand the MSC population to 80% confluence is performed in PromoCell medium.  However, Chen is directed to preparing conditioned medium from Wharton’s jelly MSCs (Abstract, Background/Aims) wherein the MSCs are expanded in DMEM comprising serum, prior to culturing in serum-free DMEM to produce conditioned medium for collection (Materials and Methods, Collection and concentration of MSC-CM, page 1832). Thus, Chen has established it is well-known that Wharton’s Jelly MSCs can be cultivated in DMEM prior to harvesting and further cultivating in DMEM to collect conditioned medium.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute DMEM, as taught by Chen, as the suitable culture medium for expansion of the MSCs prior to collection of conditioned medium in the method of Pereira for the predictable result of successfully supporting the expansion of the desired cell population, thus meeting the limitation of claim 1. Chen has shown that DMEM is a suitable culture medium for initial expansion of the desired cell population; thus one would have had a reasonable expectation of successfully substituting DMEM in the method of Pereira. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Further regarding claim 1, step a) and the limitation regarding supplementation of the culture medium with EGF and bFGF, it is noted that, although Zheng evidences that the FBS disclosed by Pereira contains growth factors, including bFGF (Abstract and Table 3), Pereira does not further disclose supplementing the culture medium with EGF and bFGF.  However, Gharibi teaches that supplementing culture medium with various growth factors, including EGF and FGF, greatly enhances the in vitro expansion of mesenchymal stem cells (MSCs) (Abstract).  
Therefore, given that the intention of Pereira is to cultivate mesenchymal stem cells for the purpose of producing conditioned medium containing therapeutic factors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supplement the culture medium of step a) with EGF and bFGF.
The person of ordinary skill in the art would have been motivated to modify the method of Pereira to include growth factor supplements, e.g. EGF and bFGF, as taught by Gharibi, for the predictable result of successfully enhancing MSC proliferation, thus meeting the limitation of claim 1. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  

The skilled artisan would have had a reasonable expectation of success in combining the teachings of Pereira and Gharibi because each of these teachings are directed at cultivation of mesenchymal stem cells.	
As to claim 1, step b), Pereira teaches the Wharton’s jelly MSCs are cultured to 80% confluence in PromoCell medium supplemented with antibiotics (penicillin and streptomycin), glutamine and 10% fetal bovine serum, and thereafter, the MSCs are passaged to DMEM consisting of antibiotics (penicillin and streptomycin), thus meeting the limitations of claim 1, step b).
As to claim 1, step c), Pereira teaches collection of conditioned medium from passage 4 (P4) hMSCs, thus meeting the limitation of claim 1, step c).
As to claim 1, step d), it is noted that although Pereira teaches collecting conditioned medium at 24 hours and 48 hours, and Pereira teaches harvesting and passaging the cells in culture medium comprising FBS to passage 4, Pereira does not further comment on repeating both steps a) and b) at least once.  However, it is noted that repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, "If at first you don’t succeed, try, try again." See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
It is additionally noted that, given that Pereira teaches the conditioned medium comprises desirable growth factors that are secreted from the stem cells and are known to have therapeutic properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat steps a) and b) since doing so would provide additional volumes of the conditioned medium that contains secreted components that have therapeutic benefits.
The person of ordinary skill in the art would have been motivated to modify the method of Pereira to include repeating passaging of cells for further collection of conditioned medium, for the predictable result of successfully producing additional doses of conditioned medium that contains secreted components that have therapeutic benefits, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in repeating these steps because Pereira already teaches passaging the cells to passage 4 for collection of conditioned medium.
As to claim 1, step e), it is noted that Pereira does not comment on whether or not the conditioned medium is subjected to post-harvest steps such as concentrating the conditioned medium and sterilizing the concentrate by filtration to obtain the final product. However, Chen teaches the conditioned medium from the Wharton’s jelly MSCs is concentrated via centrifugation and filter sterilized using a 0.22 µm filter (Materials and Methods, Collection and concentration of MSC-CM, page 1832).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional steps to concentrate and filter sterilize the final product in order to prepare the conditioned medium for its intended indication.
The person of ordinary skill in the art would have been motivated to modify the method of Pereira to include additional steps to concentration and filter sterilize the final product, as taught by Chen, for the predictable result of successfully preparing the conditioned medium in a manner that prepares the final product for its intended treatment, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Pereira and Chen because each of these teachings are directed at therapeutic uses of conditioned medium prepared from mesenchymal stem cells of Wharton’s jelly.	
Regarding claims 38-40 and the claimed concentration of cells, it is noted that Pereira teaches culturing the cells to a minimum confluence of 80%, which encompasses cell confluence of 80% and more (i.e. 80% to 100%). Thus, the claimed ranges overlap the prior art range.
  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05


Response to Remarks
Rejections under 35 USC 103
As to Applicant’s remarks regarding the previously cited reference to ThermoFisher, as discussed at Applicant’s remarks (page 6), it is noted that this reference was cited to evidence that DMEM/Nutrient Mixture is a combination of DMEM and Nutrient Mixture F12 in a 1:1 (50% to 50%) ratio.  It is noted, as set forth at MPEP 2124, factual references need not antedate the filing date of the claimed invention.
Additionally, since claim 35 has been cancelled, this reference is no longer cited under the new ground of rejection set forth above.  

As to Applicant’s remarks regarding the profile of secretion products produced by the Wharton’s jelly MSCs wherein the culture is supplemented with EGF and bFGF, as discussed at Applicant’s remarks (page 8), Applicant’s remarks have been fully considered, but are not found persuasive in view of the new ground of rejection set forth above, specifically addressing the limitations directed to supplementation of the Wharton’s jelly MSC culture with EGF and bFGF.

As to Applicant’s remarks regarding the cited reference to Gharibi, Applicant asserts that Gharibi does not suggest supplementation with both EGF and bFGF, as discussed at Applicant’s remarks (page 10).
 Applicant’s remarks have been fully considered, but are not found persuasive for the reasons set forth above under the new ground of rejection addressing the newly amended limitations.  Specifically, Gharibi teaches both supplements are effective for increasing MSC proliferation, thus "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  

Further, as to Applicant’s remarks regarding claims 4, 8, 13 and 26, as discussed at Applicant’s remarks (page 10), it is noted these claims are currently withdrawn as being directed to non-elected inventions (see the Restriction/Election (9/14/2021) and Applicant’s Election (11/11/2021).
As previously set forth in the Restriction/Election (mailed 9/14/2021), these inventions fail to share unity of invention a posteriori because, even though the inventions of these groups require the technical feature of a supplement comprising growth factors, i.e. conditioned medium obtained from Wharton’s jelly mesenchymal cell conditioned medium, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pereira et al.  Pereira teaches a conditioned medium obtained from Wharton’s jelly mesenchymal stem cells, wherein the cells are initially cultured in the presence of serum (i.e. with growth factors), and thereafter cultured in serum-free conditions (i.e. without growth factors) to form a conditioned medium product (Materials and Methods, Preparation of hMSCs conditioned media (CM), pages 7-8).

B. 	Election/Restriction
As to Applicant’s remarks, page 11, it is noted that Applicant further disagrees with the Restriction/Election (mailed 9/14/2021).  Applicant asserts the method for producing the supplement defined in claim 1 imparts the cytokine profile disclosed at page 5 of the specification.
Applicant has linked claims 2-8, 13 and 23-26 to the method of claim 1, and submits that, if claim 1 is found allowable, the remaining claims now depending from claim 1 would also be allowed due to their dependency from claim 1.
Applicant’s remarks have been carefully considered.
In response, it is noted, as previously set forth in the Restriction/Election (mailed 9/14/2021), these inventions fail to share unity of invention a posteriori because, even though the inventions of these groups require the technical feature of a supplement comprising growth factors, i.e. conditioned medium obtained from Wharton’s jelly mesenchymal cell conditioned medium, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Pereira et al.  Pereira teaches a conditioned medium obtained from Wharton’s jelly mesenchymal stem cells, wherein the cells are initially cultured in the presence of serum (i.e. with growth factors), and thereafter cultured in serum-free conditions (i.e. without growth factors) to form a conditioned medium product (Materials and Methods, Preparation of hMSCs conditioned media (CM), pages 7-8).  Pereira teaches the conditioned medium is prepared from the same cell type as disclosed at pages 4-5 of the specification, thus Pereira’s conditioned medium would necessarily comprise the same cytokine profile as disclosed at page 5 of the specification. Thus, the invention groups lack unity of invention.
Further regarding rejoinder, it is noted that Applicant elected Invention Group 1, directed to a method or preparing a supplement to favor the cellular proliferation in vitro of cells from a cutaneous system. Applicant did not elect the Group 2 invention, directed to a composition.  Applicant is reminded that, in the case where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. 


Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Primary Examiner, Art Unit 1633